By a general verdict of guilty as charged in the indictment the defendant was convicted and duly sentenced. The indictment contained two counts, distilling prohibited liquors, and possessing a still, etc., to be used for that purpose. The evidence was in conflict. It was amply sufficient to warrant the jury in returning a verdict of conviction, and to sustain the judgment pronounced and entered. The evidence also tended to show the flight of defendant; this, with his explanations and denials, were questions of fact for the jury. It so clearly appears that there was no error in any of the rulings of the court upon the trial of this case we refrain from a discussion of the points involved upon this appeal. The judgment of conviction from which this appeal was taken is affirmed. Affirmed.